Citation Nr: 1339387	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for mood disorder, to include anxiety and depression.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, left knee.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, right knee.  

4.  Entitlement to a disability rating in excess of 10 percent for tendinitis and sesamoiditis, right foot.

5.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.  

6.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include as secondary to lumbar spine disability.  

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for morbid obesity, to include as secondary to service-connected disabilities.  

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a July 2010 rating decision, the RO assigned a higher initial rating of 50 percent for mood disorder, to include anxiety and depression, effective April 13, 2009, the date of the Veteran's claim for service connection.  Accordingly, the Board has recharacterized this issue as it appears on the first page of this remand and the Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In March 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran also testified during a hearing before a Decision Review Officer.  A transcript of the hearing is associated with the claims file.

Subsequent to the most recent supplemental statement of the case, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  The issue of TDIU was adjudicated in the supplemental statement of the case as the issue was raised by the Veteran during the course of his appeal.  Therefore, the issue is listed on the title page.    
The issues of entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities, entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities, entitlement to service connection for a neurological disability of the bilateral lower extremities to include as secondary to lumbar spine disability, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's mood disorder has been manifested by anxiety, depression, irritability, panic attacks, sleep impairment, memory loss, verbal outbursts, intrusive thoughts, hypervigilance, social isolation, panic attacks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, difficulty in adapting to stressful circumstances, and is productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's degenerative joint disease, left knee, is manifested by flexion limited to 90 degrees at its worst and 5 degrees of extension at its worst.

3.  The Veteran's degenerative joint disease, right knee, is manifested by flexion limited to 95 degrees at its worst and 5 degrees of extension at its worst.

4.  The Veteran's right foot disability more nearly approximates moderately-severe impairment with objective findings of painful motion, tenderness, and weakness, that impairs his ability to stand and walk, but is not comparable to a severe impairment.

5.  The Veteran does not have a disability manifested by obesity.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for mood disorder, to include anxiety and depression, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9435 (2013).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease, left knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2013).

3.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease, right knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2013).

4.  The criteria for a disability rating of 20 percent, but no more, for tendinitis and sesamoiditis, right foot, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5284 (2013).

5.  The criteria for service connection for morbid obesity are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

First, the Veteran is appealing the initial rating assignment as to his mood disorder, to include anxiety and depression.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2013).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

Next, the pre-adjudication letters dated in May 2009 and June 2009, satisfied the duty to notify provisions with respect to the remaining issues on appeal.  The letters also notified the Veteran of regulations pertinent to establishment of effective dates and disability ratings.  Therefore, the duty to notify has been satisfied.  

The duty to assist the Veteran has been satisfied in this case.  The service treatment records, VA medical treatment records, and identified private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of non-age related benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

The Veteran was provided VA examinations with regard to his claims on appeal. The Board finds that the VA examinations are adequate.  The examiners performed examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria with respect to the claims for increased ratings.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, while the Veteran testified that his disabilities continue to get worse over time, he has not contended that the disabilities have worsened in severity since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Finally, the Board notes that the Veteran testified during a hearing before a DRO that he had problems with his last VA examination with respect to his knees.  However, there is nothing to suggest that the VA examination was cursory or otherwise inadequate and the findings are essentially similar to the VA examination subsequently conducted in August 2012.  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal and the VLJ and the Veteran's representative asked the Veteran questions to ascertain the nature of his current disabilities and the existence of any potentially available outstanding evidence that would help substantiate the claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  In addition, the DRO in this case explained the issues on appeal and asked questions to ascertain the existence of any outstanding evidence.  Thus, the DRO also complied with the duties in 38 C.F.R. § 3.103(c) (2). 

Disability ratings - in general

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Schedular criteria for rating mental disorders

The Veteran's mood disorder is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9435 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's mood disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present case, there are hundreds of pages of clinical records with regard to the Veteran's disabilities.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.

Initial Rating for Mood Disorder

The VA treatment records reflect that the Veteran experiences anxiety, depression, anger, irritability, hypervigilance, sleep impairment, verbal outbursts, and social isolation.  The GAF scores have ranged from 50 to 64.  The records indicate that the Veteran is in school for a doctorate in sports management.  The VA treatment records note problems with motivation and concentration to complete his work.  A May 2012 VA treatment record noted that he had difficulty with clergy at church and that he lacked motivation and sense of urgency to work on his dissertation topic.  

In an April 2009 private evaluation, the Veteran was neatly groomed, his train of thought was coherent, and speech was relevant.  He appeared depressed and his affect was somewhat blunted.  He reported anxiety and depression.  On the mini mental status examination, he had mild cognitive impairment.  His general fund of knowledge was adequate.  His memory was organically intact; however, anxiety and/or depression were interfering with his memory.  His judgment was intact and he had insight into his behavior.  He was able to manage his own self care in most areas of daily living.  He reported an extreme problem with panic attacks.  He stated that he had a small range of friends he confided in and he taught Sunday school.  The GAF score was 50.

The Veteran was provided a VA examination in June 2009.  The Veteran suffered from severe daily anxiety and depression.  The social functioning was limited as he has not worked.  On examination, speech was relevant and coherent.  His motor activity was anxious with hyperarousal but he was able to sit through an hour and a half examination.  His mood was anxious and depressed.  With respect to thought, he had very moral high ground, no overt delusions, but some paranoid ideation and mistrust of authorities, and flashbacks of military sexual trauma as well as nightmares and intrusive thoughts.  He had some handwashing tendencies six to seven times per day and described himself as "anal on things in place."  He had phobia of authority.  He felt unreal and detached at times.  Sleep was disturbed.  Life interest remained intact with investment in his children and marriage.  His intellectual and sensorial functioning was grossly within normal limits.  General recall was grossly intact.  Judgment was intact and insight included the need for the medication he receives and for the counseling he receives.  He maintained minimum personal hygiene and was oriented to person, place, and time, and had no current suicidal or homicidal thoughts.  His trust became a challenge and approached a delusional quality of paranoia.  He suffered from some short-term memory loss especially when he did not perceive something due to ringing of the ears.  His long-term memory remained intact.  His speech remains grossly intact and relevant and coherent during examination.  The GAF score was 50.  The examiner indicated that the symptoms manifested in deficiencies in most of the following areas:  work, school, family, judgment, thinking, and mood.  He had moderate to severe impairment of mood, short-term memory impairment, and difficulty with authority at work.

The Veteran was provided a VA examination in June 2010.  The examiner stated that the Veteran continued to work on a doctoral degree in Sports Management.  However, the Veteran reported that his two classes this year required course extensions because he did not believe he had mental capacity and focus to do it.  He lived with his wife of seventeen years and their four children.  He stated that he had decreased interest in his family.  He reported that he had no close friends and a decreased interest in everything.  He did not report leisure activity.  There was no history of violence/assaultiveness.  He reported very little psychosocial functioning in family, social, or recreational.  He experienced depression and anger.  He stated that he angers easily and had episodes twelve times per week.  He denied violence, but has thrown some objects.  The Veteran reported daily depression and the severity varied.  Some days, he felt destructive and impulsive or just wanted to be in bed.  He reported panic attacks about two to three times a month.  He was clean and casually dressed and his psychomotor activity was tense.  His speech was soft and monotone and speech occasionally trailed off prior to completing thought.  His affect was blunted.  His attention was intact and he was oriented to person, time, and place.  He had mild psychomotor slowing but unremarkable thought content.  He had no delusions or hallucinations.  With respect to judgment, he understood outcome of behavior.  In regard to insight, he understood he had a problem.  There was no inappropriate behavior, obsessive/ritualistic behavior, homicidal thoughts, or suicidal thoughts.  His extent of impulse control was fair with no episodes of violence.  His recent memory was mildly impaired.  The Veteran stated that he had not worked as a principal for at least three years but worked part-time in a lawyer's office for about one month and a political organization for one month.  The Veteran was currently a full-time student.  His GAF score was 60.  The examiner indicated that there was reduced reliability and productivity due to mental disorder symptoms.  His symptoms included decreased interest in activity, poor family relations, irritability that impacts the quality of interpersonal relations.  The examiner stated that the Veteran would likely experience an improvement in mood with successful return to work.  His current depressive symptoms would likely produce some occasional decreased productivity as it relates to work environment.

The Veteran was provided a VA examination in August 2012.  The GAF score was 60.  The examiner indicated that the symptoms manifested in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was married to his wife of 19 years and had four children.  He stated that he had outbursts when he will act out, speak out, and yell.  He reported that he did not display domestic violence.  He stated that he does not have many friends and one of his friends told him he was being too needy.  He was currently working on his doctoral degree and was in his fourth year pursuing a doctoral degree in sports management.  He was working a semester overseas in Malaysia until the end of the year to instruct teachers how to teach physical education.  He reported bouts of road rage at times.  The symptoms experienced by the Veteran were listed as: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner noted that the Veteran filed for a TDIU.  At present, he was in his fourth year of a doctorate program and was employed in Malaysia for the semester.  This job required him to train others in teaching skills.  His ability to complete school work over time and maintain an international job provided very strong support for his ability to maintain gainful employment.  Therefore, the Veteran's current mental health disorder did not prevent him from working and finding gainful employment.

A private mental residual functional capacity questionnaire dated November 2012 reflected a GAF score of 35.  However, the Board notes that the GAF score does not appear to be limited to consideration of his mental disorder, but appears to include other disabilities.  The Veteran had panic attacks, loss of interest in almost all activities, appetite disturbance with weight change, apprehensive expectation, change in personality, decreased energy, difficulty thinking or concentrating, emotional lability, emotional withdrawal or isolation, feelings of guilt or worthlessness, generalized persistent anxiety, history of multiple physical symptoms of several years duration beginning before age 30, memory impairment (short, intermediate, or long term), mood disturbance, persistent disturbances of mood or affect, recurrent and intrusive recollections of a traumatic experience, recurrent severe panic attacks, sleep disturbance, and vigiliance and scanning.  The Veteran had marked impairment of ability to understand and remember detailed instructions, marked impairment on ability to carry out detailed instructions, extreme impairment with ability to maintain attention and concentration for extended periods, marked impairment of ability to perform activities within a schedule, maintain regular attendance and be punctual within customary tolerances, and moderate impairment with the ability to sustain an ordinary routine without special supervision, moderate impairment with ability to work in coordination or proximity to others without being distracted by them, and extreme impairment with ability to complete a normal work-day and work-week without interruptions from psychologically-based symptoms.  He had a moderate impairment of ability to accept instructions and respond appropriately to criticism from supervisors.  He had mild limitations with ability to respond appropriately to changes in the work setting, moderate impairment in ability to travel to unfamiliar places or use public transportation, moderate impairment of ability to set realistic goals or make plans independently of others, and marked impairment of ability to tolerate normal levels of stress.  The physician indicated that the Veteran would likely be absent from work for more than 4 days per month due to the impairments.  Finally, the physician stated that the Veteran had difficulty concentrating, had frequent irritability or outbursts of anger, and was "on guard", and easily startled.

In consideration of the above and the entire record, the Veteran's mood disorder does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The medical evidence does not reflect that the Veteran's manifestations are productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

In making this determination, the Board acknowledges the June 2009 VA examiner's assessment that the Veteran's mood disorder manifested in deficiencies in most areas.  However, the June 2009 VA examination report did not reflect manifestations of the disability that are comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In fact, the June 2009 VA examiner stated that the Veteran applied himself well at school.  With respect to family relations, it was noted that his wife and children stood by him. With respect to judgment, it was noted that trust was a major concern and that he approached a delusional level of paranoia.  However, during the examination, the Veteran's judgment was tested and noted as intact to three situations.  In addition, with respect to thinking, the examiner indicated that the Veteran had short term memory loss, however, short term memory loss is already contemplated by the currently assigned disability rating and the Veteran's thinking was noted to be intact during the examination and consistently throughout the claim period.  While the Veteran's mood is seen as deficient, the Board does not find that the manifestations of the Veteran's mental disorder are comparable to occupational and social impairment with deficiencies in most areas. 

In addition, the symptoms experienced by the Veteran are not comparable to those listed in the criteria for a 70 percent disability rating.  As examples, there has been no demonstration of suicidal ideation, spatial disorientation, neglect of personal appearance and hygiene, speech intermittently illogical, obscure, or irrelevant, obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, or an inability to establish and maintain effective relationships.  The Veteran's judgment and thinking have been consistently related as intact and fair.  In a record, the Veteran mentioned having a suicidal thought, but he did not have any plan or intent.  The VA examination reports have all showed that the Veteran denied any suicidal thoughts.  Although the Veteran experiences handwashing about six to seven times per day, there is no evidence that the ritual interferes with routine activities.  In addition, while the Veteran has daily depression, the evidence does not reflect that it affects his ability to function independently.  The Veteran reported that some days, he does not want to get out of bed, but the record does not indicate that he is unable to care for himself independently.  The evidence shows that the Veteran is socially isolated and reported that he has no friends.  However, he remains married to his wife of more than twenty years and is involved in his children's lives.  During his hearing before the undersigned, he stated that he loves his wife and kids, but does not know how to express the love like he used to.  As for evidence regarding occupational impairment, the record shows that he has been unemployed during periods of the appeal period.  In addition, a private evaluation noted the Veteran's impairment with work including reduced concentration, impairment with working with others, and carrying out tasks.  The Veteran did work as a teacher in Malaysia, but indicated during his hearing that it did not work out because he had disagreements with the people in charge.  While his disability undoubtedly causes occupational impairment, the Board finds that the level of occupational and social impairment is contemplated by the currently assigned 50 percent disability rating.  As such, the Board finds that the Veteran's social and occupational impairment is more accurately associated with the 50 percent disability rating.

The Board recognizes that the evidence does show that the Veteran may have difficulty in adapting to stressful circumstances and impaired impulse control.  However, he has had no episodes of violence with his impulse control.  In considering the whole disability picture and evidence, the Board finds that the Veteran's symptoms are productive of functional impairment which most closely approximates the assigned 50 percent disability rating.

Finally, the Veteran is not entitled to a 100 percent rating for any period of time covered by the appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his mood disorder.  There is no indication that the Veteran's mood disorder has manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Accordingly, a 100 percent rating is not warranted for any period of time covered by this appeal.  38 C.F.R. §  4.130.

In addition, the Veteran has been assigned GAF scores ranging from 35 to 64.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Here, the private physician listed a GAF score of 35, which appears to be based on other disabilities, not just his mood disorder.  In reviewing all of the Veteran's symptoms, the Board finds that the Veteran has exhibited more moderate symptoms with moderate difficulty in social and occupational functioning, rather than the more serious symptoms associated with the lower GAF score.  More importantly, as noted above, a GAF score is only one component of a Veteran's disability picture, and the Board finds that the clinical findings and symptoms are consistent with the current rating of 50 percent.

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for mood disorder, to include anxiety and depression.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Left Knee, Degenerative Joint Disease and Right Knee, Degenerative Joint Disease

The Veteran's left knee is rated as 10 percent disabling under Diagnostic Code 5010.  38 C.F.R. § 4.71a.  The Veteran's right knee is also rated as 10 percent disabling under Diagnostic Code 5010.  Diagnostic Code 5010 directs that arthritis due to trauma, substantiated by X-ray findings should be rated as arthritis degenerative.  

Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f).

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. VAOPGCPREC 9 - 2004 (Sept. 17, 2004).  

Diagnostic Code 5257, pertaining to other impairments of the knee, provides that recurrent subluxation or lateral instability that is slight in degree warrants a 10 percent rating.  For moderate impairment, a 20 percent rating is assigned.  For severe impairment, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

The VA treatment records show that the Veteran reported pain, flare-ups, limitation of motion, swelling, weakness, and instability of the knees.  A March 2009 VA treatment record noted that the right knee had mild effusion, varus/valgus movements were intact and the anterior/posterior drawer sign was difficult due to obesity.  An April 2009 VA treatment record showed 5/5 strength with negative McMurray's, negative anterior drawer and was stable to varus and valgus stress at zero and 30 degrees of flexion.  A May 2009 VA treatment record shows flexion from 0 to 95 degrees with respect to both knees.  The Veteran stated that both of his knees gave out.  The examiner noted a positive McMurray's sign and that all other testing was normal.  However, in another May 2009 VA treatment record, the Veteran was stable to varus/valgus and anterior/posterior stress testing.  The examiner provided bilateral knee braces to the Veteran.  A July 2009 VA treatment record shows range of motion from 5 to 90 degrees.  An August 2010 magnetic resonance imaging (MRI) of the left knee revealed medial subluxation of the patella with grade II to III chondromalacia patella.  A September 2010 VA treatment record shows that the Veteran reported that his knees buckled with walking.  On examination, he had full range of motion and ligaments were all stable.  A March 2012 VA treatment record noted questionable mild varus alignment of the left knee on standing.  The ligaments were stable.

The Veteran was provided a VA examination in June 2009.  The Veteran stated that his knee pain woke him up at night.  He stated that he wore right knee braces.  The Veteran reported giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, locking episodes of one to three times a month, swelling, tenderness, and moderate severe flare-ups of joint disease weekly that last for hours.  The Veteran's impression of the extent of the effects of flares on limitation of motion or other functional impairment is that he cannot do anything.  He had no incoordination, dislocation or subluxation, or effusions.  He reported that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  He had a waddling gait due to weight.  On examination of the right knee there was crepitus, tenderness, and guarding of movement.  There was no instability and no patellar or meniscus abnormality.  With respect to the left knee, there was crepitus, tenderness, and guarding of movement.  There was no instability and no patellar abnormality or meniscus abnormality.  The Veteran's left knee flexion was 0 to 95 degrees, 0 degrees of extension, with objective evidence of pain.  The right knee flexion was 0 to 100 degrees with normal right knee extension.  There were additional limitations after three repetitions of range of motion.  After repetitive testing, the left knee flexion was 0 to 95 degrees and 0 degrees of extension.  With respect to the right knee, there was 0 to 95 degrees of flexion and 0 to 95 degrees for extension.  The disability impacted his occupation due to decreased mobility and pain.  
The Veteran was provided a VA examination in June 2010.  The Veteran reported symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, two to three weekly locking episodes, effusions, and daily flare-ups of joint disease that were severe.  He stated that he was unable to walk during a flare-up.  He reported that he was unable to stand for more than a few minutes and able to walk 1/4 of a mile.  He used knee braces intermittently.  There was evidence of abnormal weight bearing on his left shoe.  The right knee findings were: crepitus, tenderness, weakness, and guarding of movement.  There was no instability.  There was no meniscus abnormality.  With respect to patellar abnormality, the examiner noted abnormal tracking.  The left knee findings were: crepitus, tenderness, weakness, guarding of movement.  There was no instability and no patellar or meniscus abnormality.  Left knee flexion was 0 to 90 degrees with objective evidence of pain.  Left knee extension was normal.  Right knee flexion was 0 to 100 degrees and right knee extension was normal.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.

The Veteran was provided a VA examination in August 2012.  The Veteran reported that he had pain in his knees constantly.  He noted swelling in both knees and that at times, his knees felt weak.  He reported intermittent locking in both knees, but more often in the left knee.  He reported flare-ups of the knees that were caused by weight bearing activities (walking, standing).  As to impact, he has to sit down, ice, and elevate his knees.  He has to do this a few times a week for about twenty minutes at a time.  Right knee flexion was 100 degrees, with painful motion beginning at 0 degrees.  Right knee extension was 0 degrees and painful motion began at 0 degrees.  Left knee flexion was 95 degrees with painful motion beginning at 10 degrees.  Left knee extension ended at 10 degrees.  However, the examiner indicated that the Veteran reported he could not fully extend his left knee, when lying on the examination table.  However, the knee was fully extended to 0 when the Veteran was standing.  Given this, the examiner questioned the validity of the assessment and suspected the magnification of symptoms.  After repetitive testing, the right knee exhibited 100 degrees of flexion and 0 degrees of extension.  After repetitive testing, the Veteran's left knee exhibited 95 degrees of flexion and 10 degrees of extension.  The examiner indicated that the Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran had tenderness of the knees.  Muscle strength testing was 5/5 for the right and left knees.  Joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner responded no when asked whether the Veteran now has or ever had shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner stated that the Veteran was observed in the hospital a few hours before his appointment ambulating with bilateral knee braces on and a normal gait.  At the time of the examination, the Veteran came to the examination room wearing bilateral knee braces and walking with a pronounced antalgic gait, favoring the right side.  After the exam, he left the room carrying his braces and stated that he did not want to put them back on since he was driving to the airport.  He was walking with a pronounced antalgic gait, favoring the right side.  He was later observed walking in the hall, carrying the knee braces and walking with a normal gait.  It was noted that the Veteran reported wearing his knee braces a few times per week.  The functional impact was noted as limited ability to perform weight bearing activities.  The examiner noted a discussion with the Veteran that there was no evidence of instability on examination although the Veteran reported instability for several years.

In consideration of the above and the entire evidence of record, the Board finds that the Veteran is not entitled to higher ratings for his degenerative joint disease, left knee and degenerative joint disease, right knee.

First, the Veteran is not entitled to a higher rating for his left knee or right knee under Diagnostic Code 5003 as the knee is one major joint.  38 C.F.R. § 4.71a.  

Turning to the limitation of motion diagnostic codes, the Board also finds that higher ratings are not warranted.  Based on the clinical findings of record, the Veteran does not have flexion limited to a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  In fact, the Veteran has not exhibited limited flexion so as to warrant a noncompensable disability rating.  Accordingly, a rating in excess of 10 percent is not warranted for either knee under Diagnostic Code 5260.  

In addition, the Board finds that a compensable rating is not warranted for the right knee or left knee under Diagnostic Code 5261.  In this respect, the Board acknowledges that the most recent VA examination included a finding of 10 degrees of extension with respect to the left knee.  However, the examiner questioned the validity of the assessment and suspected magnification of symptoms as the Veteran's knee was fully extended to 0 degrees when he was standing.  Further, the other VA treatment records and examinations show that the Veteran's extension was at the most limited to 5 degrees, which is noncompensable under Diagnostic Code 5261.  The Board does not find the August 2012 examination finding of 10 degrees extension to warrant a separate or higher rating for the left knee under Diagnostic Code 5261 for any period of time during the period on appeal.  

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

As noted above, the examination reports show that the Veteran has knee pain.  Notably, despite the point at which his pain sets in, the Veteran has consistently been able to achieve greater degree of motion than that which would be compensable.  In this regard, the Court has affirmed that pain itself does not constitute functional loss and "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  While the Veteran experienced a slight decrease in flexion upon repetitive testing in June 2009, he has not exhibited a compensable limitation of flexion.  On examination in June 2010, there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The August 2012 examiner indicated that the Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  However, the Board finds that such symptoms do not warrant a higher rating.  As discussed above, the Veteran does not even exhibit the flexion and extension so as to warrant a compensable rating under the applicable diagnostic codes.  As such, the current rating of 10 percent for the left knee and 10 percent for the right knee take into account the Veteran's functional loss.  In addition, the Board acknowledges the Veteran's statements regarding his flare-ups and that he cannot do anything during a flare-up.  While the Veteran's functional loss will increase during a flare-up, the objective evidence does not demonstrate that extension or flexion would approximate the criteria for a 20 percent rating.  The Veteran has not been shown to experience even a compensable level of limitation under either Diagnostic Code 5260 or 5261.  In this regard, the Board finds that if there was such a dramatic loss of range of motion during such a flare-up, there would be some correlation in terms of some degrees of range of motion lost on repetitive motion examination.  The Board finds that although range of motion/functional loss during a flare-up exists, it does not amount to a loss contemplated by the 20 percent rating criteria with respect to the right knee or left knee.  In sum, the evidence tends to show that any additional functional loss is contemplated by the currently assigned 10 percent rating for the left knee and 10 percent rating for the right knee.  

The Board has considered whether any other diagnostic code is applicable during the entirety of the appeal.  The Veteran has reported experiencing instability of the knee.  VA treatment records show that the Veteran complained of his knees popping and giving way.  The Veteran was also prescribed knee braces.  The Veteran has testified that he experiences instability.  

Diagnostic Code 5257 allows for assignment of disability ratings for instability of the knee.  The Board notes, however, that the competent clinical evidence of record is against a finding that the Veteran has instability so as to warrant a separate or higher rating under Diagnostic Code 5257.  The Veteran's reports of the sensation of his knee giving way or instability are subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The Board notes that a VA treatment record dated in May 2009 indicated that the Veteran exhibited a positive McMurray's sign and was prescribed knee braces.  However, VA treatment records and examinations dated before and after May 2009 consistently show that the Veteran's ligaments have been stable on testing.  The August 2012 VA examiner noted the Veteran's complaints of instability, but explained that there was no evidence of instability on examination although the Veteran reported instability for several years.  Thus, the Board does not find that the Veteran has instability of the knee so as to warrant a higher or separate rating under Diagnostic Code 5257.  

Diagnostic Code 5257 also allows for assignment of disability ratings for recurrent subluxation.  The VA treatment records include an MRI which reflected an impression of subluxation.  However, the record does not reflect recurrent subluxation and, therefore, a rating for recurrent subluxation under Diagnostic Code 5257 is not appropriate.   

Further, Diagnostic Code 5256 is not applicable because the Veteran does not have ankylosis.  

A rating under Diagnostic Code 5258 is not warranted.  Although the Veteran has averred that he has locking episodes, the clinical evidence of record does not reflect findings of dislocations.  

A rating under Diagnostic Code 5262 is not warranted.  Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Malunion is defined as "union of the fragments of a fractured bone in a faulty position."  See Dorland's Illustrated Medical Dictionary 152, 1115, 31st edition (2007).  Nonunion is defined as 'failure of ends of a fractured bone to unite."  Id. at 1309.  The evidence does not reflect malunion or nonunion of the tibia or fibula.  Therefore, Diagnostic Code 5262 is not applicable.  

A rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

In sum, the Board finds that the evidence does not reflect that the Veteran is entitled to a rating in excess of 10 percent for his left knee, degenerative joint disease or a rating in excess of 10 percent for his right knee, degenerative joint disease.   
The Board has considered the Veteran's statements; however, the Board affords more persuasive value to that of the objective medical evidence of record which noted the Veteran's assertions and documented the manifestations of the Veteran's disabilities based on testing of the knee, which do not support the assignment of a higher disability rating or separate disability ratings under the rating criteria.  

The Board has considered whether there is any other schedular basis for granting a higher rating at any time during the rating period on appeal, but has found none.  The Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating - Right Foot

The Veteran's tendinitis and sesamoiditis of the right foot is rated under Diagnostic Code 5024-5284.  

Diagnostic Code 5284 provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

First, the Board notes that the evidence is unclear as to whether the Veteran has a pes cavus diagnosis of the right foot.  VA treatment records in February 2011 and July 2012 indicate that the Veteran has a pes cavus disability; however, the most recent VA examination in August 2012 stated that the Veteran did not have pes cavus.  The Veteran has not initiated a claim for service connection for pes cavus and must file such a claim with the RO.  Therefore, in this decision, the Board will adjudicate the issue before it-whether the Veteran is entitled to a higher rating for his service-connected sesamoiditis and tendinitis of the right foot. 

The VA treatment records reflect complaints of mild swelling and pain.  A February 2011 podiatry note indicated that the right foot was a cavus type foot and there was minimal edema to the dorsal aspect of the foot.  Muscle strength was normal.  There was some tenderness to the arch and ball of the foot at the metatarsophalangeal joint areas, plantar aspect.  A July 2012 podiatry note stated that the Veteran reported neuropathy symptoms and cavus type foot.  On examination, the Veteran had tenderness and pain around the first metaphalangeal joint area, plantar aspect, the sesamoid area as well.  There was some tenderness to the ball of the foot.  There was no erythema, edema, or ecchymosis present.  The area was not warm to touch.  The impression was right foot pain with neuropathy symptoms and cavus type foot, secondary to injury with sesamoiditis.  

The Veteran was provided a VA examination in June 2009.  The examiner noted that the Veteran was service connected for a right foot condition to include right big toe tendonitis, sesamoiditis of the big toe bones, and extensor tendonitis of the dorsum of the right foot.  He stated that his foot sometimes wakes him up in the middle of the night and that his feet will go numb and throb.  He noted excruciating pain in the foot at rest at times and that the foot hurts to walk on daily.  The Veteran stated that the foot caused him to walk with a limp for years.  He reported symptoms of pain, swelling, stiffness, fatigability, weakness, and lack of endurance.  He reported flare-ups of joint disease weekly or more often with a duration of less than one day.  The effects of his flare-ups resulted in him having to sit down.  He was unable to stand for more than a few minutes and unable to walk more than a few yards.  On examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was tenderness of the medial aspect of the foot and ball of foot.

The Veteran was provided a VA examination in June 2010.  The Veteran reported increased swelling and pain.  The Veteran reported symptoms of pain, swelling, redness, stiffness, fatigability, weakness, and lack of endurance.  He was unable to stand for more than a few minutes and able to walk 1/4 of a mile.  On examination, there was no evidence of swelling or instability.  There was evidence of painful motion, tenderness, weakness, and abnormal weight bearing.  Objectively, there was pain with flexion and dorsiflexion of the forefoot and pain with inversion and eversion of foot.  There was tenderness of dorsum of the right foot and tenderness over the ball of the right foot.  There was weakness of dorsiflexion of the right foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The right foot x-ray revealed an impression of Achilles tendon enthesophytes.  

The Veteran was provided a VA examination in August 2012.  The Veteran reported intermittent swelling, numb sensation, and pain.  The symptoms were on the top of his foot.  He stated that his right foot was deformed.  He stated that the foot caused him to walk with a limp.  He used inserts in both of his shoes.  He did not have Morton's neuroma or metatarsalgia.  He did not have hammertoes, hallux valgus, hallux rigidus, or claw foot.  He did not have malunion or nonunion of tarsal or metatarsal bones.  There was moderate tenderness to palpation of the dorsal surface of the right foot.  There was no bilateral weak foot.  There was no evidence of abnormal weight bearing on the bottom of either foot.  The bottoms were examined and they both had increased shoe wear pattern on the lateral edge of both shoes.  The disability limited weight bearing activities.  

The Board finds that a higher rating of 20 percent, but no higher, is warranted under Diagnostic Code 5284.  The VA treatment records and examination reports show the Veteran's reported symptoms of pain, swelling, numbness, redness, stiffness, fatigability, weakness, and lack of endurance.  On examination in June 2010, the objective evidence reflected painful motion, tenderness, weakness, and abnormal weight bearing.  The Veteran has contended that the disability limits his standing and walking and that he experiences flare-ups and constant pain.  In resolving any doubt in favor of the Veteran, the Board finds that the disability manifests in moderately-severe impairment.  38 U.S.C.A. § 5107(b).  However, the Board finds that the disability does not manifest in severe impairment.  Although the Veteran stated that he uses orthotics, he does not use assistive devices for his foot and the Board finds that the symptoms more accurately reflect a moderately-severe impairment.  Therefore, a 20 percent rating, but no higher, is warranted under Diagnostic Code 5284.   

The Board has considered the application of the other diagnostic codes pertaining to the foot.  38 C.F.R. § 4.71a.  Diagnostic Code 5276 is not for application as there is no evidence of flatfeet.  Likewise, Diagnostic Code 5277 is not for application as there is no evidence of weak foot.  Diagnostic Codes 5279, 5280, 5281, 5282, and 5283, are not for application as there is no evidence of metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.

The Board has considered whether there is any other schedular basis for granting a rating in excess of 20 percent at any time during the rating period on appeal, but has found none.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's mood disorder, right and left knee disabilities, and sesamoiditis and tendinitis of the right foot are evaluated under the criteria for those specific disabilities which criteria the Board has found to specifically contemplate the level of impairment caused by the disabilities.  The Veteran's service-connected disabilities were manifested by symptoms contemplated by the Rating Schedule, and the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the assigned ratings of 50 percent for mood disorder, 10 percent for degenerative joint disease, left knee, 10 percent for degenerative joint disease, right knee, and 20 percent for sesamoiditis and tendinitis of the right foot.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities but as noted above, the evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned by the RO and the Board reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular ratings are adequate and referral for extra-schedular consideration is not required.  

Service Connection 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2013).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  As the evidence does not indicate the existence of a current disability, a remand for a VA medical examination is not necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The evidence does not reflect that the Veteran has a chronic disability manifested by obesity.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for obesity is not warranted.

For the foregoing reasons, the claim of service connection for obesity, on any basis of entitlement, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 50 percent for mood disorder, to include anxiety and depression is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease, right knee is denied.  

Entitlement to a rating of 20 percent for tendinitis and sesamoiditis, right foot is granted.

Entitlement to service connection for obesity is denied.


REMAND

With respect to the issues of entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities and service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities, the Board finds that a new VA examination is required.  

The Veteran was provided a VA examination in June 2009.  The examiner opined that it was less likely than not that the left hip degenerative joint disease and degenerative disc disease of the lumbar spine were caused by or a result of service-connected right foot and bilateral knee arthritis.  The examiner stated that the disabilities were at least as likely as not caused by his weight.  The examiner noted that the Veteran was observed and the Veteran did not have an antalgic gait.  There was no opinion as to whether the Veteran's disabilities were aggravated by his service-connected disabilities.  38 C.F.R. § 3.310(b).  

The Veteran was provided a VA examination in August 2012.  The examiner opined that the degenerative disc disease of the lumbar spine with radiculopathy, bilateral lower extremities was less likely as not caused by or a result of service connected bilateral knees.  The examiner stated that the Veteran's obesity was a contributing factor to the development of degenerative disc disease.  The examiner did not provide an opinion as to whether the degenerative disc disease of the lumbar spine was aggravated by a service-connected disability.  Id.  In addition, the examiner did not discuss the Veteran's service-connected right foot disability, for which the Veteran has also contended caused/aggravated his degenerative disc disease of the lumbar spine.  

In light of the above, the Board finds that the Veteran must be provided a new VA examination.  In doing so, the Board recognizes the private opinions submitted by the Veteran wherein the private physicians have opined that the Veteran's service-connected disabilities caused his left hip and lumbar spine disabilities due to his altered gait.  However, given the inconsistencies in the record regarding whether he has an altered gait, the Board finds that a new VA examination is required.  

With respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that a new VA examination is required.  In this case, the May 2009 VA examiner opined that it was less likely than not that the hearing loss and tinnitus were caused by or a result of in-service noise exposure.  The examiner stated that the Veteran had noise exposure, but that the hearing tests during active service showed normal hearing.  However, the examiner did not discuss the significance of the absence of a separation report of examination and the rationale was solely based on normal hearing tests conducted during active service.    The absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  38 C.F.R. § 3.385 (2012); see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, a new VA examination and opinion is necessary for the purpose of determining the nature and etiology of any hearing loss and tinnitus that may be present.

The issue of entitlement to service connection for a neurological disability of the bilateral lower extremities to include as secondary to lumbar spine disability is inextricably intertwined with the remanded issue of entitlement to service connection for degenerative disc disease of the lumbar spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  The adjudication of the Veteran's claim of entitlement to a TDIU must also be remanded as it is inextricably intertwined with the remanded claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify whether he is currently employed.  

2.  Schedule the Veteran for a VA examination with respect to his claims for service connection for degenerative disc disease of the lumbar spine and service connection for a left hip disability.  The claims file must be available for review.  

The examiner must discuss the conflicting evidence of record to include the VA examination reports and private medical opinions regarding whether the Veteran has or had an altered gait due to his service-connected disabilities.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that a lumbar spine disability is etiologically or causally related to active service.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that a lumbar spine disability was either caused or aggravated by a service-connected disability.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that a left hip disability is etiologically or causally related to active service.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that a left hip disability was either caused or aggravated by a service-connected disability.

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the diagnosed disability was aggravated by a service-connected disability, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination for the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss had its onset in active service or was caused by or is related to active service.  

The examiner should also express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus had its onset in active service or was caused by or related to active service. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge.

A complete rationale for all opinions must be provided.

4.  After completion of the above and any other development the RO deems necessary, the RO will review the expanded record and determine if service connection is warranted for a left hip disability, to include as secondary to service-connected disabilities, degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities, a neurological disability of the bilateral lower extremities to include as secondary to lumbar spine disability, hearing loss, and tinnitus.  

Thereafter, obtain an opinion from a VA vocational rehabilitation specialist to determine the effect of the Veteran's service connected disabilities on his employment.   The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on his employability.  The examiner will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions must be provided.

5.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


